ORDER
PER CURIAM.
Frank Carrender appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Mr. Car-render sought to vacate his convictions for the Class C felony possession of a controlled substance and the Class D felony unlawful use of drug paraphernalia and concurrent sentences of fifteen and seven *27years imprisonment, respectively. He claims that his guilty plea was not voluntarily and knowingly made because counsel failed to fully inform him of the consequences of pleading guilty. The judgment of the motion court is affirmed. Rule 84.16(b).